 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    FORTRESS SECURE SOLUTIONS
      LLC, a Washington limited liability        NO. 4:17-CV-5058-TOR
 8    company,
                                                 ORDER ON MOTIONS FOR
 9                             Plaintiff,        SUMMARY JUDGMENT AND
                                                 EXCLUSION OF TESTIMONY
10          v.

11    ALARMSIM LLC, a North Carolina
      limited liability company, and
12    RICKIE GUTHRIE, JR., an
      individual,
13
                               Defendants.
14

15         BEFORE THE COURT are Plaintiff’s Motion for Partial Summary

16   Judgment (ECF No. 108), Defendants’ Motion for Summary Judgment (ECF No.

17   113), Plaintiff’s Motion to Strike Expert Opinion of Scott Hampton (ECF No.

18   102), Plaintiff’s Motion to Strike Expert Opinion of Nicholas Carroll (ECF No.

19   104), and Defendants’ Motion to Strike Expert Opinion of Hiren Modi (ECF No.

20   116). These matters were submitted for consideration without oral argument. The


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 1
 1   Court has reviewed the record and files herein, and is fully informed.1 For the

 2   reasons discussed below, Plaintiff’s Motion for Partial Summary Judgment is

 3   denied, Defendants’ Motion for Summary Judgment is granted in part and denied

 4   in part, Plaintiff’s Motion to Strike Expert Opinion of Scott Hampton is denied,

 5   Plaintiff’s Motion to Strike Expert Opinion of Nicholas Carroll is granted in part

 6   and denied in part, and Defendants’ Motion to Strike Expert Opinion of Hiren

 7   Modi is granted in part and denied in part.

 8                                    BACKGROUND

 9         This case arises from the business relationship between Plaintiff, a company

10   that makes and supports home security systems, and Defendants, a company and

11   its primary operator that during the relevant time period made SIM cards that were

12
     1
13         Defendants’ response memoranda to Plaintiff’s motions to strike

14   Defendants’ experts (ECF Nos. 123, 124), Defendants’ reply memorandum

15   regarding Defendants’ Motion to Strike Expert Testimony of Hiren Modi (ECF

16   No. 131), and Plaintiff’s reply memoranda regarding Defendants’ motions to strike

17   Plaintiff’s experts (ECF Nos. 133, 134) were all untimely filed. The Court

18   instructs all counsel in this matter to review Local Civil Rule 7, which

19   distinguishes between and governs the filing deadlines for dispositive and

20   nondispositive motions.



         ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
         OF TESTIMONY ~ 2
 1   used in Plaintiff’s security systems. The following facts are not in dispute. For

 2   purposes of summary judgment, “[i]f a party fails to properly support an assertion

 3   of fact or fails to properly address another party’s assertion of fact as required by

 4   Rule 56(c), the court may … consider the fact undisputed.” Fed. R. Civ. P.

 5   56(e)(2).

 6      A. The Parties

 7         Plaintiff Fortress Secure Solutions (“Fortress”) is a retail home security

 8   alarm business. ECF No. 114 at 2, ¶ 1. Michael Hofeditz is the president of

 9   Fortress. Id. at ¶ 2. Fortress’s alarm systems operate using a global system for

10   mobile communications (“GSM”), which requires the use of a SIM card to

11   communicate when an alarm has been triggered. Id. at ¶ 3. Fortress sells the

12   hardware for the alarm system along with a three-year warranty and lifetime

13   support for its product. Id. at ¶ 6. During the relevant period in this case, Fortress

14   did not sell the SIM cards that were used in their security systems. Id. at ¶ 4. The

15   SIM cards were available from network providers AT&T and T-Mobile. ECF No.

16   114 at 3, ¶ 9.

17         Defendant AlarmSIM, LLC (“AlarmSIM”) was a retail business which

18   marketed and sold SIM cards for use in home security systems. ECF No. 114 at 3,

19   ¶ 11. Defendant Ricky Guthrie, Jr. was the primary operator of AlarmSIM. Id. at

20   ¶ 13. In November 2013, Mr. Guthrie contacted Mr. Hofeditz to propose a


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 3
 1   partnership in which Fortress would sell AlarmSIM SIM cards. Id. at ¶ 14. Mr.

 2   Hofeditz rejected this proposal. Id. at ¶ 15. Later, Mr. Hofeditz and Mr. Guthrie

 3   had a verbal conversation in which Mr. Hofeditz asked Mr. Guthrie, “Can you

 4   provide SIM cards to my customers and provide the necessary support?” ECF No.

 5   114 at 4, ¶ 17. Based on this conversation, Fortress began recommending

 6   AlarmSIM to its customers for SIM cards. Id. at ¶ 20. By October and November

 7   of 2015, Fortress was actively referring its customers to AlarmSIM. ECF No. 114

 8   at 5, ¶ 28. AlarmSIM’s SIM cards used, at the customer’s option, either AT&T or

 9   T-Mobile 2G or 3G networks. ECF No. 109 at 5, ¶ 20.

10      B. The Cellular Network Transition

11         In 2015, AT&T and T-Mobile were the primary 2G network providers in the

12   United States. ECF No. 109 at 5, ¶ 21. As technology developed in favor of the

13   3G network, AT&T announced that its 2G network was projected to terminate on

14   January 1, 2017. Id. at ¶ 26. T-Mobile’s 2G network was not projected to

15   terminate in 2016 and is still functioning today. ECF No. 109 at 6, ¶ 27.

16         In October 2015, Fortress announced and made available for sale its Fortress

17   Total Security System (“TSS”), which would utilize the 3G network. ECF No. 109

18   at 8, ¶¶ 44-45. Existing Fortress customers could purchase the new TSS system or

19   upgrade their existing basic system, at Fortress’s cost, to make their security

20   system compatible with 3G technology. Id. at ¶ 47.


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 4
 1         In 2015, AlarmSIM contacted Eric Vicini to design software to permit a

 2   tablet to function as a home security system using the 3G network. ECF No. 109

 3   at 7, ¶ 36. AlarmSIM’s new security system was named the Remote Home

 4   Controller 1000 (“RHC 1000”). ECF No. 109 at 7, ¶ 38. The RHC 1000 was

 5   advertised on the website www.remotehomecontroller.com (“RHC website”). ECF

 6   No. 109 at 7, ¶ 39. Mr. Guthrie estimated that presales of the RHC 1000 numbered

 7   about 20. ECF No. 114 at 7, ¶ 40. Mr. Vicini never finished the software, so

 8   AlarmSIM never had a completed tablet security system. ECF No. 114 at 7, ¶ 39.

 9      C. The AlarmSIM Email

10         On December 14, 2015, AlarmSIM sent the following email to its customer

11   base (the “allegedly defamatory email”):

12         Subject: Important 2G Sunset Update for Your Security System

13         Is Your Security Panel on the 3G Network? If It Doesn’t Say So
           Specifically, It Isn’t.
14
           Dear Customer:
15
           This is an important update about your security system.
16
           Many of you have contacted us with concerns about your 2G based security
17         system.

18         Some of you have already lost access to the SMS alerts.

19         The reason is because, as the 2G network is being phased out, the carriers
           are moving their capacities into the 3G network. In some markets, access is
20         no longer available. In others, it is diminished. This is in preparation of the
           final sunset of the network in 2016.

        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 5
 1
           THIS IS A SERIOUS RISK TO THE PROPER FUNCTIONING OF YOUR
 2         SECURITY SYSTEM.

 3         The existing companies have been either slow or absent in their response.

 4         AlarmSIM has decided to introduce its own, new 3G security panel.

 5         In order to save you trouble and money, this panel is designed to work with
           most existing wireless sensors, [sic] Furthermore, this panel will also allow
 6         control of camera, smart home and other advanced sensors.

 7         We are extending a special invitation for AlarmSIM customers to pre-
           purchase this revolutionary alarm panel. Based on the latest Android OS, it
 8         will get regular, automatic updates, has 2 SIM slots for added security.

 9         This panel is to what is currently on the market what a computer is to a
           calculator.
10
           THIS DISCOUNTED OFFER IS LIMITED TO THE FIRST 200 ORDERS.
11
                                    CLICK HERE TO ORDER
12
           Thank you for your continued support and, as always, Stay Safe!
13
           Sincerely,
14
           The AlarmSIM Team
15

16   ECF No. 109 at 2, ¶ 1.

17         When a customer clicked on “CLICK HERE TO ORDER” in the email, the

18   customer was redirected to a “Special Invitation” page on the website

19   www.remotehomecontroller.com (the “RHC website”). ECF No. 109 at 2, ¶ 2.

20   The “Special Invitation” page included the following language:


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 6
 1         Introducing the RHC 1000! This new and revolutionary, state-of-the-art,
           home control panel is designed to replace your existing 2G home security
 2         panel. If you have a “Fortress”, “PiSector” or “Kerui” system, you may be
           particularly at risk to lose coverage due to the sunset of the 2G network.
 3         Even if you bought a system labled [sic] as 3G or 4G, this may not be the
           case. Don’t assume your system is 3G/4G.
 4

 5   ECF No. 109 at 2-3, ¶ 2.

 6       D. Response to the AlarmSIM Email

 7         Following AlarmSIM’s email, Fortress’s customers began to contact

 8   Fortress with concerns about the issues raised in AlarmSIM’s email.2 ECF No.

 9   109 at 9, ¶ 48. Mr. Hofeditz visited the RHC website and used its Live Chat

10   feature to chat with a party identified as “Eric.” ECF No. 114 at 9, ¶ 57; ECF No.

11   135-1 at 24, ¶ 57. Eric stated that he did not work for AlarmSIM and that his

12   company was not affiliated with Fortress, but Eric stated that the RHC 1000 was

13   designed to replace Fortress systems. ECF No. 114 at 9, ¶¶ 58-60.

14         Within days of the allegedly defamatory email being sent, Fortress employed

15   the e-commerce solutions and internet marketing company Commerce Pundit to

16   design and implement a digital marketing campaign. ECF No. 109 at 10, ¶ 55.

17
     2
18         The parties dispute the quantity and nature of this customer response, but it

19   is undisputed that some customers contacted Fortress regarding the allegedly

20   defamatory email. ECF No. 130 at 12, ¶ 48.



         ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
         OF TESTIMONY ~ 7
 1   This campaign included aggressive pay per click advertising on Google, Amazon,

 2   and other channels. Id. In late December 2015, Fortress sent a cease and desist

 3   letter to AlarmSIM regarding the allegedly defamatory email requesting, among

 4   other relief, a list of AlarmSIM’s customers who had been contacted about the

 5   panel. ECF No. 109 at 9-10, ¶ 52. AlarmSIM did not provide Fortress with a list

 6   of customers who received the allegedly defamatory email. ECF No. 109 at 10, ¶

 7   54.

 8                                        DISCUSSION

 9         A. Daubert Motions

10           Plaintiff moves to strike the opinions of Defendants’ experts Scott Hampton

11   and Nicholas Carroll. ECF Nos. 102, 104. Defendants move to strike the opinions

12   of Plaintiff’s expert Hiren Modi. ECF No. 116.

13           The admission of expert witness testimony is governed by Federal Rule of

14   Civil Procedure 702. Rule 702 provides:

15           A witness who is qualified as an expert by knowledge, skill,
             experience, training, or education may testify in the form of an
16           opinion or otherwise if: (a) the expert’s scientific, technical, or other
             specialized knowledge will help the trier of fact to understand the
17           evidence or to determine a fact in issue; (b) the testimony is based on
             sufficient facts or data; (c) the testimony is the product of reliable
18           principles and methods; and (d) the expert has reliably applied the
             principles and methods to the facts of the case.
19

20   Fed. R. Evid. 702.


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 8
 1         In Daubert v. Merrell Dow Pharm., Inc., the Supreme Court explained that

 2   trial courts must perform a “gatekeeping” function to ensure that expert testimony

 3   conforms to Rule 702’s relevance and reliability requirements. 509 U.S. 579, 597

 4   (1993). Daubert identifies four non-exclusive factors a court may consider in

 5   assessing the relevance and reliability of expert testimony: (1) whether a theory or

 6   technique has been tested; (2) whether the theory or technique has been subjected

 7   to peer review and publication; (3) the known or potential error rate and the

 8   existence and maintenance of standards controlling the theory or technique’s

 9   operation; and (4) the extent to which a known technique or theory has gained

10   general acceptance within a relevant scientific community. Id. at 593-94. These

11   factors are not to be applied as a “definitive checklist or test,” but rather as

12   guideposts which “may or may not be pertinent in assessing reliability, depending

13   on the nature of the issue, the expert’s particular expertise, and the subject of his

14   testimony.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 150 (1999). The

15   ultimate objective is to “make certain that an expert, whether basing testimony

16   upon professional studies or personal experience, employs in the courtroom the

17   same level of intellectual rigor that characterizes the practice of an expert in the

18   relevant field.” Id. at 152.

19         “The determination whether an expert witness has sufficient qualifications to

20   testify is a matter within the district court’s discretion.” United States v. Garcia, 7


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 9
 1   F.3d 885, 889 (9th Cir. 1993) (citation omitted). “Rule 702 contemplates a broad

 2   conception of expert qualifications.” Hangarter v. Provident Life & Accident Ins.

 3   Co., 373 F.3d 998, 1015 (9th Cir. 2004) (internal quotation marks and citation

 4   omitted) (“[T]he advisory committee notes emphasize that Rule 702 is broadly

 5   phrased and intended to embrace more than a narrow definition of qualified

 6   expert.” (citation omitted)). Where a witness has considerable experience working

 7   in a specific field, the witness’s “lack of particularized expertise” in one aspect of

 8   that field, “goes to the weight accorded her testimony, not to the admissibility of

 9   her opinion as an expert.” Garcia, 7 F.3d at 889-90. In such situations,

10   “[v]igorous cross-examination, presentation of contrary evidence, and careful

11   [application of] the burden of proof are the traditional and appropriate means of

12   attacking shaky but admissible evidence.” See Daubert, 509 U.S. at 596.

13         The determination of whether the offered testimony will assist the Court

14   requires the Court to evaluate its relevance and reliability. See Daubert, 509 U.S.

15   at 591-92, 597. Evidence is relevant if “(a) it has any tendency to make a fact

16   more or less probable than it would be without the evidence; and (b) the fact is of

17   consequence in determining the action.” Fed. R. Evid. 401. The reliability of

18   expert testimony is evaluated in regard to the expert’s “basis in the knowledge and

19   experience of his discipline.” Kumho Tire Co., 526 U.S. at 148 (1999) (quoting

20   Daubert, 509 U.S. at 592). This inquiry is “flexible,” and reliability must be


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 10
 1   evaluated “in light of the particular facts and circumstances of the particular case.”

 2   Id. at 158; see also Estate of Barabin v. AstenJohnson, Inc., 740 F.3d 457, 463 (9th

 3   Cir. 2014).

 4         1. Scott Hampton

 5         Defendants offer Mr. Hampton as an expert on monetary damages. See ECF

 6   No. 106-1 at 4. Plaintiff moves to preclude Mr. Hampton from offering an expert

 7   opinion “on the efficacy or projected costs of certain suggested corrective

 8   advertising measures” and to strike those opinions from Mr. Hampton’s expert

 9   report. ECF No. 102 at 1-2.

10         Mr. Hampton is a Certified Public Accountant licensed in California,

11   Washington, and Utah. ECF No. 106-1 at 5. He has a Bachelor of Science degree

12   in accounting, has over 30 years of experience in accounting, and has offered

13   expert economic opinions in over 100 cases. Id. at 5-6. He was retained to render

14   an opinion on the monetary damages in this case. Id. at 4. Plaintiff argues Mr.

15   Hampton should be precluded from offering the four following “challenged

16   opinions”: (1) the efficacy of a two-email campaign to correct representations in

17   the alleged defamatory email; (2) the efficacy of a single letter campaign to correct

18   the same representations; (3) the cost of the hypothetical two-email campaign; and

19   (4) the cost of the hypothetical single letter campaign. ECF No. 102 at 5-6.

20


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 11
 1         Plaintiff seeks to exclude the first two challenged opinions, regarding the

 2   efficacy of two options for corrective campaigns to address the alleged defamatory

 3   email, as outside of Mr. Hampton’s scope of expertise. ECF No. 102 at 6-7. Mr.

 4   Hampton admitted in his deposition that he is not an advertising expert, and his

 5   educational and work experience do not indicate he has special experience with

 6   advertising. ECF No. 106-2 at 11; ECF No. 106-1 at 4-6. However, Plaintiff’s

 7   motion seeks to exclude opinions that Mr. Hampton has not rendered. Mr.

 8   Hampton specifically stated in his deposition that he offered opinions on the cost

 9   of the various corrective campaigns, not opinions as to their efficacy. ECF No.

10   106-2 at 11. Mr. Hampton’s written expert report similarly does not opine on the

11   relative efficacy of a particular corrective advertising campaign. ECF No. 106-1 at

12   8. To the extent Plaintiff seeks to preclude Mr. Hampton from offering opinions

13   that Mr. Hampton does not actually intend to offer, Plaintiff’s motion is denied.

14         Plaintiff also seeks to preclude Mr. Hampton’s opinions about the cost of the

15   various corrective campaigns on the ground that these calculations did not require

16   “specialized knowledge.” ECF No. 102 at 7-8. Although Mr. Hampton’s specific

17   calculations may not be complicated, they are based on the factual evidence

18   presented in this case and methods Mr. Hampton has developed through his

19   expertise in the field of accounting. Fed. R. Evid. 702. Plaintiff can challenge the

20   substance of Mr. Hampton’s calculations on cross-examination. See Alaska Rent-


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 12
 1   A-Car, Inc. v. Avis Budget Group, Inc., 738 F.3d 960, 969 (9th Cir. 2013) (“[T]he

 2   judge is supposed to screen the jury from unreliable nonsense opinions, but not

 3   exclude opinions merely because they are impeachable.”) Mr. Hampton’s opinions

 4   on the cost of relative corrective marketing campaigns are the proper subject of

 5   expert testimony, and Plaintiff’s motion to prohibit Mr. Hampton from testifying

 6   on this subject is denied.

 7         2. Nicholas Carroll

 8         Defendants offer Mr. Carroll as an expert in defamation and advertising.

 9   ECF No. 98 at 3. Plaintiff moves to preclude Mr. Carroll from offering any

10   opinions at trial and to strike Mr. Carroll’s expert report. ECF No. 104 at 1.

11         As a threshold matter, the parties dispute the scope of Mr. Carroll’s

12   expertise. Plaintiff characterizes Mr. Carroll’s report and anticipated testimony as

13   offering opinions on the “operation, benefits, coverage, or functionality of the 2G

14   or 3G cellular networks.” ECF No. 104 at 7. In contrast, Defendants characterize

15   Mr. Carroll as “an expert on truth in advertising and defamation.” ECF No. 123 at

16   2. A review of Mr. Carroll’s expert report shows Mr. Carroll offers opinions on

17   both subjects. While some of Mr. Carroll’s opinions conclude that certain

18   language in the allegedly defamatory email constitutes generally acceptable

19   advertising practices, Mr. Carroll also bases these conclusions on opinions he has

20   formed regarding the transition from the 2G cellular network to the 3G cellular


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 13
 1   network. ECF No. 107-1 at 6-8. Accordingly, the Court considers Mr. Carroll’s

 2   qualifications to opine on each subject.

 3             a. Cellular Network Technology

 4         Regarding Mr. Carroll’s expertise on the subject of cellular networks, the

 5   Court agrees with Plaintiff that Mr. Carroll is not sufficiently qualified to offer

 6   expert opinion evidence on the 2G-to-3G transition. While Mr. Carroll has some

 7   experience with digital technology, “there are limits to an expert’s ability to testify

 8   about customary practice. For example, a proffered travel industry expert may not

 9   be in the position to testify about the customs of the cruise line business

10   specifically if he or she has never worked in the cruise industry.” Mullins v.

11   Premier Nutrition Corp., 178 F. Supp. 3d 867, 900 (N.D. Cal. 2016) (citing

12   Samuels v. Holland Am. Line-USA Inc., 656 F.3d 948, 953 (9th Cir. 2011)). Here,

13   although Mr. Carroll has a Bachelor of Science degree in Technology

14   Management, he does not appear to have any special training or work experience

15   specific to 2G or 3G cellular network functionality. ECF No. 107-1 at 4-5, 12-15.

16   In his deposition, Mr. Carroll testified to what he characterized as industry

17   perception of “mixed messages” during the 2G-to-3G transition and other

18   characterizations he asserted were “common knowledge” in the industry at the

19   time. See, e.g., ECF No. 107-2 at 4, 6, 8. However, when questioned during his

20   deposition about the sources of his knowledge of industry understanding, Mr.


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 14
 1   Carroll could not identify specific facts or sources to support his characterizations,

 2   aside from one conversation with an IT systems administrator. ECF No. 107-2 at

 3   11-12. Mr. Carroll also testified that he reviewed articles from PC Magazine in

 4   preparation for his report, and his report cites to an AT&T official announcement,

 5   two articles from PC Magazine, and Wikipedia as sources for the technical basis

 6   for Mr. Carroll’s report. ECF No. 107-1 at 7; ECF No. 107-2 at 12. These sources

 7   and single conversation fall below the threshold of “intellectual rigor” necessary to

 8   support expert testimony on the subject of cellular network functionality. Kumho

 9   Tire Co., 526 U.S. at 152. Although Defendants characterize Mr. Carroll’s report

10   as only offering opinions on defamation and advertising, the face of Mr. Carroll’s

11   report makes clear that his conclusions are based upon his opinions about cellular

12   network functionality and industry common knowledge of the same. Mr. Carroll is

13   not sufficiently qualified to give an expert opinion on these subjects, so he will not

14   be permitted to offer an expert opinion on cellular network functionality or

15   characterize industry knowledge of cellular networks. These provisions of Mr.

16   Carroll’s expert report shall similarly be stricken.

17         Additionally, Mr. Carroll’s chart depicting the 2G SIM Card market shall be

18   stricken for the reasons described supra, as well as for being unduly confusing and

19   misleading. ECF No. 107-1 at 8. This exhibit purports to demonstrate that the life

20   expectancy of the 2G network was short as of December 2015; however, the chart


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 15
 1   itself documents the relative market share of the 2G network between AT&T and

 2   T-Mobile, which is a distinct concept from the market’s overall longevity.

 3   Moreover, the chart is mathematically inaccurate. While the chart shows that only

 4   two entities occupied the 2G market in 2010, with AT&T at 70% of the relative

 5   market share and T-Mobile at 30% of the relative market share, these proportions

 6   do not remain accurate as the chart shows the passage of time. After the chart

 7   documents AT&T shuttering its 2G network in 2017, it continues to show T-

 8   Mobile as holding 30% or less of the relative market share, despite being the only

 9   entity in the 2G market (thus holding 100% of the relative market share). Because

10   this chart is not mathematically accurate, its risk of confusing or misleading the

11   jury outweighs its probative value. Fed. R. Evid. 403. Accordingly, Mr. Carroll’s

12   chart shall be stricken from his expert report.

13             b. Defamation and Advertising

14           Defendants assert Mr. Carroll should be permitted to offer expert opinion

15   evidence on the subjects of defamation and advertising, and that Mr. Carroll should

16   be permitted to opine that statements in the allegedly defamatory email do not rise

17   to the level of defamation. ECF No. 123 at 2, 4. Mr. Carroll has over 30 years of

18   experience as a professional editor performing libel reviews and has nearly 30

19   years of experience in the advertising industry. ECF No. 107-1 at 4-5. Much of

20   his experience in editing and libel review and some of his experience in advertising


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 16
 1   has been specific to high-tech industries. Id. Accordingly, Mr. Carroll is

 2   sufficiently qualified to give an opinion on defamation and advertising.

 3         However, Mr. Carroll’s ability to offer expert opinion testimony is not

 4   without limits. “It is well-established … that expert testimony concerning an

 5   ultimate issue is not per se improper.” Elsayed Mukhtar v. California State Univ.,

 6   Hayward, 299 F.3d 1053, 1066 (9th Cir. 2002), overruled on other grounds by

 7   Barabin, 740 F.3d at 467. “That said, ‘an expert witness cannot give an opinion as

 8   to her legal conclusion, i.e., an opinion on the ultimate issue of law.’” Hangarter,

 9   373 F.3d at 1016 (quoting Mukhtar, 299 F.3d at 1066 n.10) (emphasis in original).

10   Mr. Carroll may properly testify to common practices in the advertising industry

11   and whether and how certain statements in the allegedly defamatory email conform

12   to certain industry practices. However, Mr. Carroll may not offer conclusions that

13   specific statements in the allegedly defamatory email are or are not defamatory.

14   These opinions are legal conclusions and are therefore not the appropriate subject

15   of expert testimony. Statements in Mr. Carroll’s report that conclude that certain

16   portions of the allegedly defamatory email are not or cannot be defamation shall be

17   stricken from Mr. Carroll’s expert report. In sum, Plaintiff’s motion to strike Mr.

18   Carroll’s expert report is granted in part and denied in part.

19

20


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 17
 1         3. Hiren Modi

 2         Plaintiff offers Mr. Modi as a fact witness regarding Plaintiff’s corrective

 3   advertising campaign following the alleged defamatory email. ECF No. 119 at 2.

 4   Plaintiff also disclosed a document captioned “Declaration and Report of Hiren

 5   Modi,” pursuant to Fed. R. Civ. P. 26(a)(2)(B), which indicates Mr. Modi was

 6   “asked to opine as to the reasonableness of this campaign in relation to the

 7   projected negative impact of Defendants’ misrepresentations.” ECF No. 116-1 at

 8   4. Defendants move to strike Mr. Modi’s expert report and to prohibit him from

 9   testifying as an expert witness on several grounds: that Mr. Modi does not qualify

10   as an expert, that Mr. Modi is a biased witness, that Mr. Modi’s expert report is

11   deficient under Rule 26, that Mr. Modi’s report contains improper legal

12   conclusions, and that Mr. Modi did not draft his own report. ECF No. 116 at 3-12.

13   Plaintiff responds that Defendants’ motion is a pretext to exclude factual evidence.

14   ECF No. 119 at 2.

15         The Federal Rules of Evidence allow for opinion testimony from both lay

16   and expert witnesses. Fed. R. Evid. 701, 702. “[T]he distinction between lay and

17   expert witness testimony is that lay testimony ‘results from a process of reasoning

18   familiar in everyday life,’ while expert testimony ‘results from a process of

19   reasoning which can be mastered only by specialists in the field.’” Fed. R. Evid.

20   701 (quoting State v. Brown, 836 S.W.2d 530, 549 (Tenn. 1992)). “It is necessary


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 18
 1   that a lay witness’s ‘opinions are based upon … direct perception of the event, are

 2   not speculative, and are helpful to the determination’ of factual issues before the

 3   jury.” United States v. Freeman, 498 F.3d 893, 905 (9th Cir. 2007) (quoting

 4   United States v. De Peri, 778 F.2d 963, 977 (3d Cir. 1985)).

 5         Although Plaintiff contends Mr. Modi is largely a fact witness, Plaintiff

 6   submitted Mr. Modi’s declaration styled as a Rule 26 expert disclosure. ECF No.

 7   116-1. Mr. Modi’s declaration and the excerpts of his deposition provided to the

 8   Court are indeed largely factual, with the exception of Mr. Modi’s opinion that the

 9   specific corrective advertising campaign undertaken by Plaintiff was a reasonable

10   response to the alleged defamatory email. See ECF No. 120-2 at 11. The issue

11   becomes whether this opinion constitutes a lay opinion or an expert opinion. In his

12   expert report and his deposition testimony, Mr. Modi does not indicate that he

13   formed his opinion that the corrective advertising campaign was reasonable and

14   necessary through “a process of reasoning which can be mastered only by

15   specialists in the field” of advertising. Fed. R. Evid. 701. Although Mr. Modi may

16   have an educational background and work experience in e-commerce and digital

17   marketing, Mr. Modi’s declaration and deposition testimony do not detail how he

18   applied any specialized knowledge he has to form his opinion. Instead, Mr. Modi

19   describes being informed of the contents of the alleged defamatory email and

20   working with Plaintiff to develop and place advertisements without any reference


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 19
 1   to specialized concepts within the advertising field. While Plaintiff emphasizes

 2   that Mr. Modi has experience and education in the subject on which he offers an

 3   opinion, this is only one component of the analysis the Court engages in before

 4   qualifying an expert. Fed. R. Civ. P. 702.

 5         The question that Mr. Modi’s opinion addresses is whether the scope of the

 6   corrective advertising campaign was proportional to the amount of harm caused by

 7   the alleged defamatory email. This is not the type of specialized inquiry that calls

 8   for expert testimony. Mr. Modi can describe his understanding of the alleged

 9   defamatory email and how, in his capacity as the owner of an e-commerce

10   business, he helped Plaintiff create a responsive advertising campaign. Mr. Modi’s

11   opinion about the reasonableness of that campaign is based on his first-hand

12   experience working with Plaintiff, would be helpful to the jury in understanding

13   the damages in this case, and is not on any technical or specialized information.

14   Fed. R. Evid. 701. Accordingly, Mr. Modi may testify to the facts of this case and

15   his opinion thereof as a lay witness, not as an expert witness. Defendants’ other

16   concerns about bias may be addressed on cross-examination, but they do not

17   provide grounds to completely exclude Mr. Modi’s testimony. Because Mr. Modi

18   does not qualify as an expert witness, his declaration is struck as an expert report,

19   and the Court declines to address Defendants’ other arguments surrounding the

20


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 20
 1   drafting of the declaration. 3 Defendants’ motion to strike Mr. Modi’s expert report

 2   is granted, and Defendants’ motion to completely exclude Mr. Modi’s testimony is

 3   denied.

 4       B. Summary Judgment

 5         Plaintiff moves for partial summary judgment on Plaintiff’s unfair

 6   competition, false advertising and defamation claims. ECF No. 108. Defendants

 7   move for summary judgment on all of Plaintiff’s pending claims. ECF No. 113.

 8         The Court may grant summary judgment in favor of a moving party who

 9   demonstrates “that there is no genuine dispute as to any material fact and that the

10   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In ruling

11   on a motion for summary judgment, the court must only consider admissible

12   evidence. Orr v. Bank of America, NT & SA, 285 F.3d 764, 773 (9th Cir. 2002).

13   The party moving for summary judgment bears the initial burden of showing the

14   absence of any genuine issues of material fact. Celotex Corp. v. Catrett, 477 U.S.

15
     3
16         This includes Plaintiff’s argument for sanctions for Defendants’ alleged

17   spoliation, which is only raised as a response to Defendants’ argument that Mr.

18   Modi’s expert report should be stricken for incompleteness. ECF No. 119 at 10. If

19   Plaintiff wishes to actually move for sanctions, Plaintiff may do so in the form of a

20   motion.



         ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
         OF TESTIMONY ~ 21
 1   317, 323 (1986). The burden then shifts to the non-moving party to identify

 2   specific facts showing there is a genuine issue of material fact. See Anderson v.

 3   Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). “The mere existence of a scintilla

 4   of evidence in support of the plaintiff’s position will be insufficient; there must be

 5   evidence on which the jury could reasonably find for the plaintiff.” Id. at 252.

 6         For purposes of summary judgment, a fact is “material” if it might affect the

 7   outcome of the suit under the governing law. Anderson, 477 U.S. at 248. Further,

 8   a material fact is “genuine” only where the evidence is such that a reasonable jury

 9   could find in favor of the non-moving party. Id. The Court views the facts, and all

10   rational inferences therefrom, in the light most favorable to the non-moving party.

11   Scott v. Harris, 550 U.S. 372, 378 (2007). Summary judgment will thus be granted

12   “against a party who fails to make a showing sufficient to establish the existence of

13   an element essential to that party’s case, and on which that party will bear the

14   burden of proof at trial.” Celotex, 477 U.S. at 322.

15      1. Claims Two and Three: Lanham Act and Common Law Unfair Competition

16         Defendants move for summary judgment on Plaintiff’s claims under the

17   Lanham Act and for common law unfair competition. ECF No. 113 at 5-15.

18   Plaintiff also moves for partial summary judgment on the Lanham Act claim. ECF

19   No. 108 at 7-10.

20         The elements of a Lanham Act § 43(a) false advertising claim are:


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 22
 1         (1) a false statement of fact by the defendant in a commercial
           advertisement about its own or another’s product; (2) the statement
 2         actually deceived or has the tendency to deceive a substantial segment
           of its audience; (3) the deception is material, in that it is likely to
 3         influence the purchasing decision; (4) the defendant caused its false
           statement to enter interstate commerce; and (5) the plaintiff has been
 4         or is likely to be injured as a result of the false statement, either by
           direct diversion of sales from itself to defendant or by a lessening of
 5         the goodwill associated with its products.

 6   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). A

 7   plaintiff must show that “the statement was literally false, either on its face or by

 8   necessary implication, or that the statement was literally true but likely to mislead

 9   or confuse consumers.” Id. (citation omitted). The elements of false advertising

10   under the Lanham Act are identical to the elements of unfair competition under

11   Washington common law. Cascade Yarns, Inc. v. Knitting Fever, Inc., No. C10-

12   861 RSM, 2015 WL 3407882, at *7 (W.D. Wash. May 27, 2015).

13             a. Defendants’ Motion for Summary Judgment

14         Defendants move for summary judgment based on the argument that no

15   statements in the allegedly defamatory email, on the RHC website, or Mr.

16   Hofeditz’s live chat with Eric contain false information. ECF No. 113 at 7-14. “In

17   analyzing whether an advertisement … is literally false, a court must determine,

18   first, the unambiguous claims made by the advertisement …, and second, whether

19   those claims are false.” In-N-Out Burgers v. Smashburger IP Holder LLC, No.

20   SACV 17-1747 JVS (DFMx), 2019 WL 1431904, at *4 (C.D. Cal. Feb. 6, 2019)


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 23
 1   (quoting Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Consumer

 2   Pharms, Co., 290 F.3d 578, 586 (3d Cir. 2002)). “When evaluating whether an

 3   advertising claim is literally false, the claim must always be analyzed in its full

 4   context.” Southland Sod, 108 F.3d at 1139. “In the Ninth Circuit, literal falsity is

 5   a question of fact.” Quidel Corp. v. Siemens Med. Sol. USA, Inc., No. 16-cv-3059-

 6   BAS-AGS, 2019 WL 5320390, at *5 (S.D. Cal. Oct. 21, 2019) (citing Southland

 7   Sod, 108 F.3d at 1144-45)).

 8         Construing the evidence in the light most favorable to Plaintiff, genuine

 9   issues of material fact preclude summary judgment for Defendants on the false

10   advertising claims. A reasonable jury could conclude that statements in the

11   allegedly defamatory email and on the RHC website are false. For example,

12   Defendants assert that statements in the allegedly defamatory email are not false

13   because Fortress’s products are not referenced by name. ECF No. 113 at 8.

14   However, the “full context” of the email requires consideration of the facts that

15   Fortress’s products were referenced by name when consumers clicked the link

16   within the allegedly defamatory email, and that a number of AlarmSIM’s

17   customers were referred to AlarmSIM directly by Fortress. See ECF No. 109 at 2-

18   3, ¶ 2; ECF No. 114 at 5, ¶¶ 27-28. Within this context, a reasonable jury could

19   conclude that warnings in the email about changing network technology posing a

20   “serious risk to the proper functioning of your security system” were specifically


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 24
 1   referencing Fortress systems and falsely implying that Fortress systems were

 2   incapable of adapting to the 3G network.

 3         Additionally, a reasonable jury could also conclude that the statement on the

 4   RHC website that “[i]f you have a ‘Fortress’… system, you may be particularly at

 5   risk to lose coverage due to the sunset of the 2G network” is false. This statement

 6   clearly identifies Fortress’s products by name, and Fortress has produced evidence

 7   to show that it had created a 3G security panel as well as a program to upgrade

 8   older Fortress panels to 3G compatibility at no cost to the customer. ECF No. 109

 9   at 8-9, ¶¶ 46-47. Because Fortress produced evidence to show it had taken steps to

10   transition its older alarm systems onto the 3G network, a reasonable jury could

11   conclude that this statement on the RHC website is false.

12         In yet another example of a question of fact in this case, a reasonable jury

13   could conclude that the statement in the email that “[t]his is in preparation of the

14   final sunset of the network in 2016” is false in light of the evidence presented that

15   the 2G network as a whole was not predicted to sunset in 2016 and AT&T’s

16   network was not predicted to sunset its 2G network until January 1, 2017. ECF

17   No. 109 at 5-6, ¶¶ 25-27. These outstanding issues of fact concerning the falsity of

18   the relevant statements preclude summary judgment.

19         Defendants also argue that summary judgment is appropriate on these claims

20   because Plaintiff has not offered sufficient evidence of consumer deception or


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 25
 1   confusion. ECF No. 113 at 11-14. However, “deliberate falsity yields a

 2   presumption of consumer deception in cases of non-comparative advertising and a

 3   presumption of consumer deception and injury in cases of direct comparative

 4   advertising.” Nat’l Products, Inc. v. Gamber-Johnson LLC, 699 F. Supp. 2d 1232,

 5   1241 (W.D. Wash. 2010); see also Johnson & Johnson-Merck Consumer Pharm.

 6   Co. v. Rhone-Poulenc Rorer Pharm. Inc., 19 F.3d 125, 129 (3d Cir. 1994) (“If a

 7   plaintiff proves a challenged claim is literally false, a court may grant relief

 8   without considering whether the buying public was misled.”). When a genuine

 9   issue of fact exists as to whether an advertisement is literally false, “[a] domino

10   effect occurs … [and a] presumption is created in the plaintiff’s favor with respect

11   to the remaining elements that are typically contested in Lanham Act false

12   advertising cases, thereby precluding the grant of summary judgment in favor of

13   the defendant.” FLIR Sys., Inc. v. Sierra Media, Inc., 903 F. Supp. 2d 1120, 1132

14   (D. Or. 2012). Because a genuine issue of material fact exists about the falsity of

15   the advertisements in this case, it would be inappropriate to grant summary

16   judgment on Defendants’ deception argument, given the presumption of deception

17   created in Plaintiff’s favor.

18             b. Plaintiff’s Motion for Summary Judgment

19         Plaintiff moves for partial summary judgment on the falsity of the statements

20   in the allegedly defamatory email. ECF No. 108 at 8-10. However, when the facts


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 26
 1   are construed in the light most favorable to Defendants, similar issues of fact

 2   preclude Plaintiff’s motion for summary judgment.

 3         Plaintiff argues that the specific statements in the allegedly defamatory

 4   email that the 2G network would experience a “final sunset” in 2016, that

 5   AlarmSIM’s customers reported experiencing problems with their 2G security

 6   systems, suggestions that Fortress customers were at risk, that Fortress was slow to

 7   respond to the issue, and that AlarmSIM had developed a 3G security panel are all

 8   literally false statements. ECF No. 108 at 8. However, a reasonable jury could

 9   conclude that the allegation of a “final sunset” in 2016 is consistent with the

10   evidence that AT&T intended to shut down its 2G network on January 1, 2017.

11   ECF No. 109 at ¶ 25. A reasonable jury could conclude that the statements about

12   Fortress customers experiencing problems with their 2G systems was true in light

13   of Mr. Guthrie’s testimony that AlarmSIM received such complaints from Fortress

14   customers. See ECF No. 112-4 at 6-7. A reasonable jury could conclude that the

15   evidence that Fortress developed a 3G panel and offered a free 3G upgrade to

16   existing customers is evidence that Fortress’s 2G customers were at risk of losing

17   service. ECF No. 109 at 8-9, ¶¶ 46-47. A reasonable jury could conclude that the

18   statement alleging a slow response by other companies is a reflection of Mr.

19   Guthrie’s opinion formed from his interactions with Fortress and other companies

20   and therefore not literally false. ECF No. 112-4 at 9-10. And finally, a reasonable


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 27
 1   jury could conclude that “AlarmSIM has decided to introduce its own, new 3G

 2   security panel” is not false in light of evidence presented that AlarmSIM was

 3   developing a 3G security panel. ECF No. 114 at 6-7, ¶¶ 32-39. These outstanding

 4   issues of fact concerning the falsity of the challenged statements preclude summary

 5   judgment.

 6      2. Claim Four: Defamation

 7         Plaintiff and Defendants each move for summary judgment on Plaintiff’s

 8   defamation claim. ECF No. 108 at 10-11; ECF No. 113 at 5-14. The elements a

 9   plaintiff must establish in a defamation case are “falsity, an unprivileged

10   communication, fault, and damages.” Mohr v. Grant, 153 Wash. 2d 812, 822

11   (2005). The same issues of fact regarding the falsity of the statements made

12   discussed supra preclude summary judgment for either side. Construing the

13   evidence in the light most favorable to each non-moving party, a reasonable jury

14   could conclude that the statements at issue either are or are not false. Accordingly,

15   neither party is entitled to summary judgment.

16      3. Claims Five and Six: Tortious Interference with Contractual Relationships

17         and Business Expectancy

18         Defendants move for summary judgment on Plaintiff’s two tortious

19   interference claims. ECF No. 113 at 15-18. The elements of a tortious

20   interference claim are: (1) the existence of a valid contractual relationship or


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 28
 1   business expectancy; (2) that defendants had knowledge of that relationship; (3) an

 2   intentional interference inducing or causing a breach or termination of the

 3   relationship or expectancy; (4) that defendants interfered for an improper purpose

 4   or used improper means; and (5) resultant damages. Newton Ins. Agency &

 5   Brokerage, Inc. v. Caledonian Ins. Grp., Inc., 114 Wash. App. 151, 157-58 (2002).

 6   A valid business expectancy “includes any prospective contractual or business

 7   relationship that would be of pecuniary value.” Id. at 158. Intentional interference

 8   “denotes purposefully improper interference.” Birkenwald Distrib. Co. v.

 9   Heublein, Inc., 55 Wash. App. 1, 11 (1989) (“When one acts to promote lawful

10   economic interests, bad motive is essential, and incidental interference will not

11   suffice.”) (citations omitted).

12         Defendants argue Plaintiff has failed to show the first element. ECF No. 113

13   at 16-17. In response, Plaintiff does not identify evidence of a contractual

14   relationship, but argues that it has a valid business expectancy of ongoing business

15   from its clients. ECF No. 125 at 17. “A business expectancy exists when there is a

16   relationship between parties contemplating a contract.” Nat’l City Bank, N.A. v.

17   Prime Lending, Inc., No. CV-10-034-EFS, 2010 WL 2854247, at *4 (E.D. Wash.

18   July 19, 2010) (citing Pac. Nw. Shooting Park Ass’n v. City of Sequim, 158 Wash.

19   2d 342, 353 n.2 (2006)). “This requires only a reasonable expectancy that the

20   contract will come to fruition, and not a completed contract.” Nat’l City Bank,


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 29
 1   2010 WL 2854247 at *4 (citing Scymanski v. Dufault, 80 Wash. 2d 77, 84-85

 2   (1972)). Plaintiff cites evidence that it provides its customers with a three-year

 3   warranty and ongoing lifetime technical support, which Plaintiff asserts builds trust

 4   with its customers such that Plaintiff can expect customers to return to purchase

 5   products in the future. ECF No. 125 at 17. This type of expectation is too

 6   indefinite to constitute a reasonable business expectancy. Plaintiff may hope that

 7   its customers are loyal to its brand, but it has not offered facts to demonstrate that it

 8   has a “reasonable expectancy” that past customers will return to contract for future

 9   purchases. Nat’l City Bank, 2010 WL 2854247 at *4. Plaintiff similarly offers no

10   facts and develops no argument to support a finding that it has valid existing

11   contractual relationships with its customers. ECF No. 125 at 17. Even if the Court

12   were to assume that Plaintiff’s provision of warranty coverage and ongoing

13   customer support was evidence of a contractual relationship with its customers,

14   Plaintiff has offered no evidence that Defendants’ actions caused a breach of that

15   contract. ECF No. 125 at 17; see Newton Ins. Agency, 114 Wash. App. at 157-58.

16   Because Plaintiff cannot show that it has a valid business expectancy or contract,

17   Defendants are entitled to summary judgment on Plaintiff’s tortious interference

18   claims.

19

20


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 30
 1      4. Claim Seven: Unjust Enrichment

 2         Defendants move for summary judgment on Plaintiff’s unjust enrichment

 3   claim. ECF No. 113 at 18-19. “Unjust enrichment is the method of recovery for

 4   the value of the benefit retained absent any contractual relationship because

 5   notions of fairness and justice require it.” Young v. Young, 165 Wash. 2d 477, 484

 6   (2008). The elements of an implied contract unjust enrichment claim are “(1) the

 7   defendant receives a benefit, (2) the received benefit is at the plaintiff’s expense,

 8   and (3) the circumstances make it unjust of the defendant to retain the benefit

 9   without payment.” Id.

10         Here, Plaintiff argues that Defendants were unjustly enriched by Plaintiff’s

11   efforts of recommending AlarmSIM SIM cards to its customers “over a period of

12   years by phone, email, Live Chat, and reviews.” ECF No. 125 at 18. As discussed

13   infra, it is unclear whether a contract existed between the parties in this case.

14   However, even construing the facts in the light most favorable to Plaintiff on this

15   claim and assuming that no contract existed, Plaintiff offers no facts to support a

16   finding that it would be unjust for Defendants to retain the benefit of Plaintiff’s

17   recommendations. It is undisputed that Plaintiff recommended AlarmSIM to its

18   customers. ECF No. 114 at 4, ¶ 20. It is also undisputed that recommending

19   AlarmSIM to its customers was beneficial to Plaintiff because Plaintiff had a

20   reliable source of SIM cards to recommend to its customers that would be


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 31
 1   specifically compatible with Plaintiff’s alarm systems, which Mr. Hofeditz testified

 2   was valuable to him, and Plaintiff did not have to worry about providing SIM cards

 3   for its systems. ECF No. 114 at 3-4, ¶¶ 16, 18. Even construing the facts in the

 4   light most favorable to Plaintiff, the circumstances do not make it unjust for

 5   Defendants to retain the value of Plaintiff’s recommendations without payment

 6   because Plaintiff also derived a benefit from the parties’ arrangement. Defendants

 7   are entitled to summary judgment on Plaintiff’s unjust enrichment claim.

 8      5. Claim Eight: Intentional and/or Negligent Misrepresentation

 9         Defendants move for summary judgment on Plaintiff’s intentional and/or

10   negligent misrepresentation claim. ECF No. 113 at 19-22. To state a claim for

11   fraud or intentional misrepresentation under Washington law, a plaintiff must plead

12   the following elements: (1) representation of an existing fact; (2) materiality; (3)

13   falsity; (4) the speaker’s knowledge of its falsity; (5) intent of the speaker that it

14   should be acted upon by the plaintiff; (6) the plaintiff’s ignorance of its falsity; (7)

15   the plaintiff’s reliance on the truth of the representations; (8) the plaintiff’s right to

16   rely upon it; and (9) damages suffered by the plaintiff. Stiley v. Block, 130 Wash.

17   2d 486, 505 (1996).

18         To make a claim for negligent misrepresentation, a plaintiff “must prove by

19   clear, cogent, and convincing evidence that”: (1) defendants supplied false

20   information for the guidance of others in their business transactions; (2) defendants


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 32
 1   knew or should have known that the information was supplied to guide the plaintiff

 2   in his business transactions; (3) defendants were negligent in obtaining or

 3   communicating the false information; (4) the plaintiff relied on the false

 4   information; (5) the plaintiff’s reliance was reasonable; and (6) the false

 5   information proximately caused the plaintiff’s damages. Ross v. Kirner, 162

 6   Wash. 2d 493, 499 (2007).

 7         “A ‘false representation’ as to a presently existing fact is a prerequisite to

 8   liability for both fraud and negligent misrepresentation.” Wessa v. Watermark

 9   Paddlesports, Inc., No. C06-5156 FDB, 2006 WL 1418906, at *2 (W.D. Wash.

10   May 22, 2006) (citations omitted). “[A p]laintiff must set forth, as a part of the

11   circumstances constituting fraud, an explanation as to why the disputed statement

12   was untrue or misleading when made.” Id. at *3. Additionally, a statement that

13   cannot be proven false cannot support a negligent misrepresentation claim. Elliott

14   Bay Seafoods, Inc. v. Port of Seattle, 124 Wash. App. 5, 14-15 (2004). “Promises

15   of future conduct may support a contract claim. But failure to perform those

16   promises alone cannot establish the requisite negligence for negligent

17   misrepresentation.” Micro Enhancement Intern., Inc. v. Coopers & Lybrand, LLP,

18   110 Wash. App. 412, 436 (2002).

19         Plaintiff argues that AlarmSIM made false representations about the

20   “capacities and suitability of AlarmSIM’s SIM cards” and “AlarmSIM’s ability


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 33
 1   and willingness to provide ‘top-notch’ customer service to Fortress’s customers.”

 2   ECF No. 125 at 19. However, Plaintiff fails to offer facts to support this argument

 3   or show how these statements were untrue or misleading when made. Id.

 4   Representations about “top-notch” customer service are the sort of “mere puffery”

 5   that cannot be proven false and do not support a finding of an unfair or deceptive

 6   action. Babb v. Regal Marine Indust., Inc., 179 Wash. App. 1036, 2014 WL

 7   690154, at *3 (Feb. 20, 2014). Although Plaintiff has produced evidence that some

 8   of its customers reported dissatisfaction with AlarmSIM’s customer service, it has

 9   not produced evidence that AlarmSIM did not provide customer service to

10   Plaintiff’s customers. ECF No. 126 at 30, ¶ 50. Plaintiff asserts Defendants’ call

11   center was “nonexistent,” but offers no facts to demonstrate that the call center did

12   not actually exist. ECF No. 126 at 30, ¶ 51. Plaintiff’s general assertion that

13   Defendants’ statements about the “capacities and suitability of AlarmSIM’s SIM

14   cards” does not specifically identify what statement is false. ECF No. 125 at 19.

15   To the extent Plaintiff argues that AlarmSIM’s SIM cards were not suited to work

16   with Plaintiff’s products, this argument is undercut by the evidence. Plaintiff

17   continued to recommend Defendants’ SIM cards for use in its products from 2013

18   through 2015. ECF No. 114 at 4-5, ¶¶ 20, 27-28. Mr. Hofeditz ran his own test

19   run of Defendants’ SIM card to confirm that they would work with Plaintiff’s

20   security system. ECF No. 114 at 3, ¶ 12. Some of Plaintiff’s customers reported


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 34
 1   problems with AlarmSIM SIM cards. ECF No. 126 at 29, ¶¶ 48-49. However,

 2   Plaintiff’s employee Benjamin Murray testified that technical issues with SIM

 3   cards “were a very common thing,” that the issue was not exclusive to AlarmSIM

 4   SIM cards, and that Plaintiff “had tons of customers that were using AlarmSIM

 5   SIM cards successfully that weren’t having those issues.” ECF No. 113-2 at 5.

 6         Plaintiff may have produced evidence that some of its customers were

 7   dissatisfied with Defendants’ products and customer service, but it has not

 8   presented evidence to show that Defendants’ statements concerning the

 9   compatibility of its product with Plaintiff’s product and Defendants’ ability to

10   provide customer service were literally false. “Hindsight does not render the

11   statement of a proposed performance a falsehood when made.” Wessa, 2006 WL

12   1418906, at *3. Moreover, the statements Plaintiff identifies as the subject of

13   misrepresentation are promises of future performance, not statements of presently

14   existing fact. Micro Enhancement, 110 Wash. App. at 436. Even construing the

15   evidence in the light most favorable to Plaintiff, Plaintiff cannot show the falsity of

16   the challenged statements. Defendants are entitled to summary judgment on

17   Plaintiff’s intentional and negligent misrepresentation claims.

18      6. Claim Nine: Breach of Agreement

19         Defendants move for summary judgment on Plaintiff’s breach of agreement

20   claim. ECF No. 113 at 22-24. A claim for breach of contract is actionable under


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 35
 1   Washington law “if the contract imposes a duty, the duty is breached, and the

 2   breach proximately causes damage to the claimant.” Nw. Indep. Forest Mfrs. v.

 3   Dep’t of Labor & Indus., 78 Wash. App. 707, 712 (1995) (citation omitted).

 4         Defendants move for summary judgment on the grounds that there was no

 5   exchange of consideration or meeting of the minds, and therefore no contract,

 6   between the parties. ECF No. 113 at 22-24. “In any breach of contract action, the

 7   first question a reviewing court must answer is whether an enforceable contract has

 8   been created.” Storti v. Univ. of Washington, 181 Wash. 2d 28, 35 (2014). A valid

 9   contract requires an offer, acceptance of the offer, and consideration. Yakima Cty.

10   (West Valley) Fire Protection Dist. No. 12 v. City of Yakima, 122 Wash. 2d 371,

11   389-90 (1993). “An offer consists of a promise to render a stated performance in

12   exchange for a return promise being given.” Pac. Cascade Corp. v. Nimmer, 25

13   Wash. App. 552, 556 (1980). “Consideration may consist of an act, a forbearance,

14   the creation, modification or destruction of a legal relationship, or a return promise

15   given in exchange.” Emberson v. Harltey, 52 Wash. App. 597, 601 (1988). “A

16   promise for a promise is sufficient consideration to support a contract.” Omni

17   Grp., Inc. v. Seattle-First Nat. Bank, 32 Wash. App. 22, 24 (1982).

18   “Whether a contract is supported by consideration is a question of law and may be

19   properly determined by a court on summary judgment.” Nationwide Mut. Fire Ins.

20   Co. v. Watson, 120 Wash. 2d 178, 195 (1992).


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 36
 1          Here, it is unclear whether a contract existed between the parties. Plaintiff

 2   asserts the parties formed a valid contract during a November 11, 2013

 3   conversation between Mr. Guthrie and Mr. Hofeditz. Plaintiff asserts that Mr.

 4   Guthrie requested Plaintiff recommend AlarmSIM SIM cards to Plaintiff’s

 5   customers, that Mr. Hofeditz promised that Fortress would recommend AlarmSIM

 6   SIM cards in exchange for AlarmSIM providing SIM cards, customer service, and

 7   a discount to Fortress’s customers, and that Mr. Guthrie agreed to these terms.

 8   ECF No. 126 at 24-25, ¶¶ 9-15. Construing these facts in the light most favorable

 9   to Plaintiff, a reasonable jury could conclude that an oral contract existed between

10   the parties.

11          Assuming a contract existed between the parties, a reasonable jury could

12   conclude that the contract was breached. It is undisputed that AlarmSIM provided

13   SIM cards to Fortress customers and that the SIM cards were generally compatible

14   with Fortress’s security systems. ECF No. 114 at 4, ¶ 20. Although the quality is

15   disputed, it is undisputed that AlarmSIM provided customer support to its

16   customers. ECF No. 126 at 30, ¶ 50. And it is undisputed that Fortress customers

17   were able to use a discount code to receive a discount on AlarmSIM SIM cards.

18   ECF No. 126 at 26, ¶ 24. However, Plaintiff has offered evidence that the terms of

19   the contract were that Defendants would completely respond to Fortress

20   customers’ inquiries about AlarmSIM SIM cards and correct at AlarmSIM’s


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 37
 1   expense any issues Fortress customers experienced with AlarmSIM SIM cards.

 2   ECF No. 126 at 24, ¶ 12. Plaintiff has also alleged facts to demonstrate that

 3   Defendants did not adequately respond to Fortress customer inquiries and did not

 4   correct issues Fortress customers experienced with AlarmSIM’s SIM cards. ECF

 5   No. 126 at 30, ¶¶ 50-53. Construing this evidence in the light most favorable to

 6   Plaintiff, a reasonable jury could conclude that the contract was breached.

 7   Defendants are not entitled to summary judgment on Plaintiff’s breach of contract

 8   claim.

 9      7. Claim Ten: Washington Consumer Protection Act

10            Defendants move for summary judgment on Plaintiff’s Washington

11   Consumer Protection Act (“CPA”) claim. ECF No. 113 at 6-15. The elements of a

12   CPA claim are: “(1) unfair or deceptive act or practice; (2) occurring in trade or

13   commerce; (3) public interest impact; (4) injury to plaintiff in his or her business or

14   property; (5) causation.” Hangman Ridge Training Stables, Inc. v. Safeco Title Ins.

15   Co., 105 Wash. 2d 778, 780 (1986). “[A]n act or practice can be unfair without

16   being deceptive ….” Klem v. Wash. Mut. Bank, 176 Wash. 2d 771, 787 (2013).

17   “A deceptive act must have the capacity to deceive a substantial portion of the

18   population … and misleads or misrepresents something of material importance.”

19   McDonald v. OneWest Bank, FSB, 929 F. Supp. 2d 1079, 1097 (W.D. Wash. 2013)

20   (internal quotes and citations omitted). “Whether an act is unfair or deceptive is a


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 38
 1   question of law.” Id. at 1097. However, when there is a dispute of fact as to the

 2   parties’ underlying conduct, a court cannot determine whether conduct is unfair or

 3   deceptive as a matter of law. Leingang v. Pierce Cty. Med. Bureau, Inc., 131

 4   Wash. 2d 133, 150 (1997).

 5         Plaintiff identifies statements in the allegedly defamatory email and the

 6   RHC website as violating the CPA. ECF No. 125 at 14. Genuine issues of fact

 7   preclude this Court from determining whether these statements are unfair or

 8   deceptive as a matter of law. As discussed supra, the statements at issue could

 9   reasonably interpreted as true or false. Additionally, the parties dispute how

10   widely the allegedly defamatory email was distributed, the number of Plaintiff’s

11   customers who received the email, and the number of customers the parties had in

12   common. See ECF No. 130 at 4, ¶ 5. These facts speak to whether the statements

13   at issue had the capacity to deceive a substantial portion of the population.

14   McDonald, 929 F. Supp. 2d at 1097. Because genuine issues of fact surround the

15   underlying conduct, this Court cannot determine as a matter of law that the

16   statements at issue are unfair or deceptive. Defendants are not entitled to summary

17   judgment on this claim.

18   ACCORDINGLY, IT IS HEREBY ORDERED:

19         1. Plaintiff’s Motion to Exclude Expert Testimony of Scott Hampton (ECF

20            No. 102) is DENIED.


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 39
 1         2. Plaintiff’s Motion to Exclude Expert Testimony of Nicholas Carroll

 2            (ECF No. 104) is GRANTED IN PART and DENIED IN PART.

 3         3. Defendants’ Motion to Exclude Expert Testimony of Hiren Modi (ECF

 4            No. 116) is GRANTED IN PART and DENIED IN PART.

 5         4. Plaintiff’s Motion for Partial Summary Judgment (ECF No. 108) is

 6            DENIED.

 7         5. Defendants’ Motion for Summary Judgment (ECF No. 113) is

 8            GRANTED IN PART and DENIED IN PART.

 9         The District Court Executive is directed to enter this Order and furnish

10   copies to counsel.

11         DATED December 5, 2019.

12

13                                  THOMAS O. RICE
                             Chief United States District Judge
14

15

16

17

18

19

20


        ORDER ON MOTIONS FOR SUMMARY JUDGMENT AND EXCLUSION
        OF TESTIMONY ~ 40
